IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


KAREEM MCNAIR,                               : No. 36 EM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
COURT OF COMMON PLEAS,                       :
PHILADELPHIA COUNTY,                         :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.